IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Tracy Houston,                              :
                         Petitioner         :
                                            :
      v.                                    :
                                            :
Workers' Compensation Appeal Board          :
(Raymour & Flanigan),                       :
                       Respondent           :    No. 2249 C.D. 2014


                                         ORDER


            NOW, September 2, 2015, having considered respondent’s application for

reargument, the application is denied.




                                            DAN PELLEGRINI,
                                            President Judge